DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the arm comprises a stopper rod projecting from the arm, the stopper rod to abut the griddle surface when the platen is set in the press position”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification a stopper, the specification and drawing are silent to a “stopper rod”.  In addition to being silent to stopper rod, the specification is silent to “a stopper rod projecting from the arm” or “the stopper rod to abut the griddle surface when the platen is set in the press position”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-26, 28-29, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebermann (5570625).
Liebermann teaches a press mechanism for a griddle (col. 15 lines 8-9), comprising; 
an arm (col. 15 line 27 lever relative hinge) connected to a hinge (col. 15 lines 25-30), the hinge being attached to a griddle surface (col. 15 lines 25-30); 
a platen (col. 15 lines 22-25) connected to the arm (col. 15 lines 22-30), the platen comprising a concave surface (col. 16 lines 41-50) to receive a steak burger puck (where it is noted Lieberman teaches meat patties and with respect to a device the claimed “a steak burger puck” is intended use), wherein the arm and platen move from an open position where the platen is positioned at a first height above the griddle surface (col. 15 lines 46-48; “up” position) to a press position where the platen is positioned to mold the steak burger puck into a formed steak burger patty (col. 15 lines 50-51; down, closed position) and
a platen heater (col. 14 lines 44-50) connected to the platen to heat the platen to an operating temperature (col. 14 lines 44-50), wherein the hinge biases the arm and platen upward from the press position (col. 15 lines 46-48).
With respect to claim 26, a cooktop including a target location indicium for placement of a food patty (col. 19 lines 40-49),
a press mechanism, comprising; an arm connected to a hinge (col. 15 lines lever connected to hinge), the hinge being attached to a griddle surface of the cooktop (col. 15 lines 23-29)
a platen connected to the arm (col. 15 lines 22-23), wherein the arm and platen move from an open position where the platen is positioned at a first height above the griddle surface to a press position where the platen is positioned to mold the food patty into a formed steak burger patty (col. 45-51), 
a lock to hold the arm and platen in the press position (col. 21 lines 2-4) and a platen heater connected to the platen to heat the platen to an operating temperature (col. 14 lines 44-49),
wherein the hinge biases the arm and the platen upward from the press position (col. 15 lines 46-48).
With respect to claim 24 a lock to the arm and platen in the press position (col. 21 lines 2-4).
A release timer to release the lock after a press time (col. 21 lines 23-30), wherein after the lock is released (col. 21 lines 61-63), the arm and platen move from the press position to a released position such that the platen does not contact the formed steak burger patty in the released position (col. 21 lines 61-63).
The platen comprises a concave surface to receive the food patty (col. 20 lines 10-20), such that the target location indicium aligns along a vertical axis with an apex of the concave surface (col. 20 lines 10-20).
Claim 29 is taken as above.
Wherein the release timer comprises a display to indicate a period of time that the platen is to be retained by the lock (col. 21 line 13 ref. 126 time indicator).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (5570625)
Though silent to the diameter claimed, Lieberman teaches the concavity for its art recognized purpose of accepting a hamburger which are variable in size in addition to recognizing a depth of ¼ inch to 3/16 (col. 16 lines 41-45).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention by the applicant to teach a desired size since where design incentives or market forces with respect to the desired size of the hamburger, provides a reason to make an adaptation, where the recitation of a specific size of concavity is a result of application of the prior art in a predictable manner.  It would have further been obvious since the mere scaling up or down of a prior art process capable of being scaled up, or down, if such were the case, would not establish patentability in a claim to an old process so scaled.” (see MPEP 2144.04 IV (A)).
With respect to claim 32 and 34, Liebermann teaches a positioning mechanism which comprises a means for contacting the first and second griddle surfaces while in a pressing position (col. 15 lines 48-51).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was to further provide the hinges means such that the arm comprises a stopper rod projecting from the arm, the stopper rod to abut the griddle surface when the platen is set in the press position for its art recognized purpose of providing interlocking trays which secures the food therebetween at designated points thereby securing the food in positions on the plate (col. 16 lines 41-50)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (5570625) in view of Dickson (5341727).
Liebermann teaches a clamshell grill comprising an upper and lower heating surface for cooking a food there between and thus one of ordinary skill in the art would have been motivated to look to the art of double sided grilling as taught by Dickson.
Dickson teaches in addition to known cooking with a first press position and a second position for accessing the food for removal, a third position which position the griddle surface substantially above the food for non-contact cooking if desired (col. 10 lines 25-28).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a third position in addition the set at the pressed position, the platen is disposed at a second height above the griddle surface and wherein set at the released position, the platen is positioned a third height above the griddle surface and the third height is greater than the second height as taught by Lieberman and further provide the third height which is less than the first height, the open height, for its art recognized and advantageous option of further providing a cooking function of non-contact cooking if desired as taught by Lieberman (col. 10 lines 25-28).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicants urging directed to Dickson and thus in response to applicant's arguments against the references individually it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and thus while Dickson do not disclose all the features of the present claimed invention, Dickson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, Lieberman discloses the presently claimed invention. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792